 
 
IV 
House Calendar No. 71
111th CONGRESS 
1st Session 
H. RES. 462
[Report No. 111–147] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2009 
Mr. LaTourette (for himself, Mr. McCotter, Mr. Gohmert, Mr. Tiberi, Mr. Burton of Indiana, Mr. Thompson of Pennsylvania, Mrs. Lummis, Mrs. Capito, and Mr. Roskam) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 

June 12, 2009
Additional sponsor: Mr. Costello  


June 12, 2009
Referred to the House Calendar and ordered to be printed

RESOLUTION 
Requesting that the President transmit to the House of Representatives all information in his possession relating to specific communications with Chrysler LLC (Chrysler). 
 
 
That the House of Representatives requests the President to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any portions of all documents, records, and communications in his possession referring or relating to scheduled plant closings of Chrysler LLC (hereafter in this resolution referred to as Chrysler)— 
(1)that were discussed as part of the required February 17, 2009, Chrysler viability determination filing; 
(2)that were identified in the March 30, 2009, announcement by the Administration; 
(3)that were prepared for the 11:30 a.m. conference call on April 30, 2009, between members of the President’s Auto Task Force (hereafter in this resolution referred to as the Task Force) and Members of Congress, including transcripts; 
(4)revealing the President’s knowledge regarding such plant closings prior to March 30, 2009; 
(5)included in Chrysler’s April 30, 2009, bankruptcy filing in New York; 
(6)that identifies who was aware of such plant closings that would be announced prior to April 30, 2009, among the Administration, Chrysler, the Task Force, and the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (also referred to as the UAW); and 
(7)the interaction and procedures for identifying the 789 Chrysler dealerships in the United States scheduled for closure, as announced on May 14, 2009. 
 

June 12, 2009
Referred to the House Calendar and ordered to be printed
